DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 10/27/2022 has been entered.  Claims 1-17 are pending in the application with claims 1-3, 5, 6, 8-10, 13 amended, claims 18-20 withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,772,652 (hereinafter ‘652). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the claim mapping below:


In regard to claim 1, ‘652 discloses a hysteroscope (Claim 1, Line 1) comprising:
an access port defining a fluid flow channel and configured to receive an instrument through the fluid flow channel (Claim 1, Lines 2-3);
a valve inlet configured to receive a fluid; a valve housing operably coupled to the valve inlet; a valve body defining a body channel, the valve body movable within the valve housing at least between a first open position and a second open position; and a valve channel in fluid communication with the fluid flow channel of the access port (Claim 1, Lines 5-9);
wherein when the valve body is:
in the first open position, a first flow path provides a first impedance to fluid flow from the valve inlet through the body channel of the valve body and through a first opening in the valve housing to the fluid flow channel of the access port (Claim 1, Lines 14-18); and 
in the second open position, a second flow path provides a second impedance to fluid flow from the valve inlet through the body channel of the valve body, through a second opening in the valve housing and through a calibration line to the fluid flow channel of the access port (Claim 1, Lines 19-36),
wherein fluid is prevented from flowing through the calibration line when the valve is in the first open position (Claim 1, Lines 24-26).

In regard to claim 2, ‘652 teaches wherein a third impedance to flow is produced when an instrument is received within the fluid flow channel of the access port, wherein the third impedance is substantially the same as the second impedance when an instrument is not received within the fluid flow channel of the access port and the valve body is in the second open position (Claim 1, Lines 19-36).

In regard to claim 3, ‘652 teaches wherein the valve body has a closed position wherein fluid flow is blocked from passing through the valve housing when the valve body is in the third closed position (Claim 2, Lines 1-4).

In regard to claim 4, ‘652 teaches further comprising a seal operably coupled to a proximal portion of the access port, the seal configured to reduce fluid flow out of the access port (Claim 3, Lines 1-5).

In regard to claim 5, ‘652 teaches wherein a distal portion of the access port is disposed on a proximal portion of the hysteroscope (Claim 3, Lines 1-5).

In regard to claim 6, ‘652 teaches further comprising the calibration line, wherein the calibration line defines a calibration channel in fluid communication with the second opening in the valve housing and the fluid flow channel of the access port (Claim 4, Lines 1-4).

In regard to claim 7, ‘652 teaches wherein the valve inlet is configured to operably couple to a pump such that the pump causes fluid to flow through the fluid flow channel of the access port (Claim 5, Lines 1-4).

In regard to claim 8, ‘652 discloses a surgical system (Claim 1, Line 1) comprising:
a hysteroscope including an access port operably coupled to the hysteroscope, the access port defining a fluid flow channel configured to receive an instrument through the fluid flow channel (Claim 1, Lines 1-3); and
a valve operably coupled to the hysteroscope, the valve including: a valve inlet configured to receive a fluid; a valve housing operably coupled to the valve inlet; a valve body defining a body channel, the valve body movable within the valve housing at least between a first open position and a second open position; and a valve channel in fluid communication with the fluid flow channel of the access port (Claim 1, Lines 5-9), 
wherein when the valve body is: 
in the first open position, a first flow path provides a first impedance to fluid flow from the valve inlet through the body channel of the valve body and through a first opening in the valve housing to the fluid flow channel of the access port (Claim 1, Lines 14-18); and 
in the second open position, a second flow path provides a second impedance to fluid flow from the valve inlet through the body channel of the valve body, through a second opening in the valve housing and through a calibration line to the fluid flow channel of the access port, wherein fluid is prevented from flowing through the calibration line when the valve is in the first open position (Claim 1, Lines 19-36).

In regard to claim 9, ‘652 teaches wherein a third impedance to flow is produced when an instrument is received within the fluid flow channel of the access port, wherein the third impedance is substantially the same as the second impedance when an instrument is not received within the fluid flow channel of the access port and the valve body is in the second open position (Claim 1, Lines 19-36.

In regard to claim 10, ‘652 teaches wherein the valve body has a closed position wherein fluid flow is blocked from passing through the valve housing when the valve body is in the third closed position (Claim 2, Lines 1-4).

In regard to claim 11, ‘652 teaches further comprising a seal operably coupled to a proximal portion of the access port, the seal configured to reduce fluid flow out of the access port (Claim 3, Lines 1-5).

In regard to claim 12, ‘652 teaches wherein a distal portion of the access port is operably coupled to a proximal portion of the hysteroscope (Claim 3, Lines 1-5).

In regard to claim 13, ‘652 teaches wherein the valve includes the calibration line and the calibration line defines a calibration channel in fluid communication with the second opening in the valve housing and the fluid flow channel of the access port (Claim 4, Lines 1-4).

In regard to claim 14, ‘652 teaches further comprising a pump coupled to the valve inlet such that the pump causes fluid to flow through the fluid flow channel of the access port (Claim 5, Lines 1-4).

In regard to claim 15, ‘652 teaches wherein the pump is programmed to cause fluid to flow through the fluid flow channel of the access port to maintain a substantially constant pressure of between about 60 mm Hg and about 120 mm Hg inside a distensible organ (Claim 6, Lines 1-5).

In regard to claim 16, ‘652 teaches further comprising a sensor coupled to the pump to sense a flow impedance at a given flow rate and a controller coupled to the sensor and the pump to compare the flow impedance to a predetermined flow impedance for the given flow rate (Claim 7, Lines 1-6).

In regard to claim 17, ‘652 teaches wherein the sensor is configured to identify an instrument positioned through the access port based on the sensed flow impedance (Claim 7, Lines 1-6).

Allowable Subject Matter
Claims 1-17 would be allowable if a terminal disclaimer were filed to overcome the double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 17, 2022